DETAILED ACTION
Applicants’ arguments, filed 23 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102(a) and/or 102(e) - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-6, 8, 14, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kurzrock et al. (WO 2004/080396 A2).
Claim(s) 1, 4-6, 8, 14, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kurzrock et al. (WO 2004/080396 A2).
Kurzrock et al. (hereafter referred to as Kurzrock) is drawn to liposomal curcumin for the treatment of cancer. In one embodiment, Kurzrock teaches a liposome comprised of DMPC:Chol:DMPE-PEG-2000 and DMPC:Chol:DSPE-PEG at 90:10:05, as of Kurzrock, page 33, relevant text reproduced below.

    PNG
    media_image1.png
    277
    1193
    media_image1.png
    Greyscale

As to claim 4, Kurzrock teaches doses of 40-100 mg/kg as of page 23, end of third full paragraph.
As to claim 5, Kurzrock teaches curcumin analogs on page 7.
As to claim 6, Kurzrock teaches treating cancer, as of the title.
As to claim 8, this claim is rejected for the same reason as claim 4 is rejected.
As to claim 14, this claim is rejected for the same reason as claim 5 is rejected.
As to claim 18, Kurzrock teaches treating an animal on page 1, first paragraph in background section.
As to claim 19, the pegylation of the liposome of Kurzrock is understood to render it sterically stabilized.
Note Regarding Reference Date: The instant application has an earliest effective filing date on 7 September 2005. Kurzrock was published on 23 September 2004. As such, Kurzrock was published less than a year prior to the earliest effective 
The examiner notes that, while there are common inventors between the Kurzrock publication and the instant application, the inventive entity of the Kurzrock reference differs from that of the instant application. This is because Lawrence Helson is an inventor of the instant application but is not an inventor in the case of Kurzrock. As such, the Kurzrock is understood to meet the “by others” requirement of pre-AIA  35 U.S.C. 102(a). See MPEP 2132(III). Also, Kurzrock is understood to meet the “by another” requirement of pre-AIA  35 U.S.C. 102(e). See MPEP 2136.04.
With regard to the rejection under pre-AIA  35 U.S.C. 102(e), Kurzrock has common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 6, 8, 10, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzrock et al. (WO 2004/080396 A2) in view of Heng (US 2001/0051184 A1).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzrock et al. (WO 2004/080396 A2) in view of Heng (US 2001/0051184 A1), the combination further in view of Peters (US Patent 5,834,505).
Kurzrock is drawn to a curcumin liposome. See the rejection above over Kurzrock by itself.
Kurzrock does not teach curcumin for teaching diseases such as gastrointestinal polyp formation.
Heng is drawn to curcumin for treating various diseases, as of Heng, title and abstract. Heng teaches treating diseases such as arthritis, inflammatory bowel disease, chronic diverticulitis in paragraph 0061 and more diseases in paragraphs 0129-0136. See the explanation above regarding the treatment of Heng.
Heng does not teach a pegylated liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have used the liposome of Kurzrock to have treated the diseases taught by Heng. Kurzrock is drawn to curcumin administered in the form of a liposome, and suggests some forms of disease for which curcumin has therapeutic efficacy. Heng teaches diseases for which curcumin has therapeutic efficacy which were not taught by Kurzrock. As such, the skilled artisan would have been motivated to have administered the composition of Kurzrock to have predictably treated the diseases taught by Heng with a reasonable expectation of success.
As to claim 6, Kurzrock teaches treating cancer, as of the title.
As to claim 8, this claim is rejected for the same reason as claim 4 is rejected.

As to claim 14, this claim is rejected for the same reason that claim 5 was rejected.
As to claim 18, Kurzrock teaches treating an animal on page 1, first paragraph in background section.
As to claim 19, the pegylation of the liposome of Kurzrock is understood to render it sterically stabilized.
As to claim 20, Heng teaches administration to a cow, horse, sheep, goat, pig, dog, or cat, as of Heng, paragraph 0018.
As to claim 17, neither Kurzrock nor Heng teach 8-aminoquinoline.
Peters is drawn to an antimalarial drug, as of Peters, title and abstract. Peters teaches 8-aminoquinolines as antimalarial drugs, as of Peters, column 1 lines 50-55. Peters also teaches chloroquine as of column 1 lines 60-63.
Peters does not teach curcumin.
It would have been prima facie obvious for one of ordinary skill in the art to have combined chloroquine or 8-aminoquinoline, as of Peters, with the curcumin of Heng and 


Response to Arguments Regarding Prior Art Rejections
Applicant has presented arguments regarding the previously applied anticipation and obviousness rejections in applicant’s response on 23 April 2021. Specifically, applicant argues that a recently filed terminal disclaimer overcomes the Kurzrock et al. (WO 2004/080396 A2) reference, and therefore overcomes the anticipation rejection and obviousness rejections over this reference.
This is not sufficient to overcome the applied rejection. A terminal disclaimer does not overcome a pre‑AIA  35 U.S.C. 102(e) rejection. See MPEP 2163.05(a)(I) and MPEP 804.02(III), citing In re Bartfeld, 925 F.2d 1450, 17 USPQ2d 1885 (Fed. Cir. 1991) (the examiner has provided a copy of In re Bartfeld on the PTO-892 attached to this office action). As such, the terminal disclaimer is not sufficient to overcome the anticipation rejection over Kurzrock or the obviousness rejections over Kurzrock by itself or in view of other references.
.

Terminal Disclaimer
The terminal disclaimer filed on 23 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,004,687 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 11 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following US Patents and publications
US Patent 7,968,115
US Patent 8,784,881
US Patent 9,283,185
US Patent 10,182,997
US application 16/205,816
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612